UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6680


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRYL JAROD MAGWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:12-cr-00361-MB-2; 1:13-cv-01271-LMB)


Submitted:   September 22, 2014           Decided:   October 7, 2014


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Jarod Magwood, Appellant Pro Se. Mary Katherine Barr
Daly, Assistant United States Attorney, Scott Butler Nussbum,
Kara Martin Traster, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darryl      Jarod    Magwood         seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and denying his motion for reconsideration.                                   The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate       of     appealability          will     not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the     merits,     a    prisoner         satisfies       this    standard       by

demonstrating        that     reasonable           jurists       would     find       that     the

district      court’s       assessment     of       the    constitutional             claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Magwood has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral    argument        because       the    facts        and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3